 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Freight System, Inc. and Philip O.McArthur. Case 10-CA-15991September 27, 1982DECISION AND ORDEROn June 25, 1981, Administrative Law JudgeWilliam N. Cates issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand, for the reasons discussed in detail herein, hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and toadopt his recommended Order, as modifiedherein.2The principal issues before the AdministrativeLaw Judge in this proceeding were whether or notemployee Philip McArthur reasonably believed histruck to be unsafe at the time he refused to drivethe truck; and, if so, whether the Respondent vio-lated the Act by discharging McArthur for refus-ing to drive the truck. In connection with the reso-lution of these issues, the Administrative LawJudge, in reliance on Spielberg Manufacturing Com-pany, 112 NLRB 1080 (1955), and Suburban MotorFreight, Inc., 247 NLRB 146 (1980), considered acontractual grievance arbitration panel's decisionupholding McArthur's discharge, and declined todefer to the decision because, inter alia, it was im-possible to determine from the decision whetherthe arbitrators considered the statutory issues relat-ed to McArthur's discharge.As detailed by the Administrative Law Judge,on May 29, 1980, McArthur refused to drive atruck which was equipped with steering axle tireswhich had been declared unsafe for use as steeringtires on May 18, 1980, by independent mechanicBurrell. Later on May 29, class A mechanic Fox,an employee of the Respondent, test-drove thetruck and concluded that the truck, including thetires, was safe to operate. In view of the conflictingopinions of the two mechanics, McArthur contin-I We herein correct an inadvertent error of the Administrative LawJudge with respect to the date on which Respondent directed certain tirecompanies to inspect the tires on McArthur's truck. The AdministrativeLaws Judge incorrectly stated that the date wxas June 30. 1980, rather thanMay 30. 1980. This inadvertent error does not affect the conclusionsreached in this case.2 In order to more faully remedy Respondent's unfair labor practice, wehave modified the Administratise Laws Judge's recommnended Order andnotice to require Respondent to expunge from its files any reference tothe unlawful discharge of McArthur, and lto notify McArthur. in writing,that this has beenl done and that the unlawful discharge will not be usedas a basis for future personnel actions concerning him.We are of the opinion that the policies of the Act will best be effectu-ated if the notice which the Respondent is required to sign and post alsoincludes an introductory paragraph explaining to employees their rightsunder the Act, and by what process their rights have been upheld.ued to refuse to drive the truck, and also requestedthat the tires in question be "broken down" and in-spected for inner tire defects. McArthur's requestwas denied, and the Respondent gave McArthurthe choice of either driving the truck or being ter-minated. McArthur persisted in refusing to drivethe truck and was immediately terminated.McArthur filed a grievance with respect to his dis-charge, alleging under the collective-bargainingagreement that he had a right to refuse to drive atruck which he reasonably believed was unsafe.3The joint grievance committee heard McArthur'sgrievance on June 24, 1980, and found as follows:"It is the decision of the Committee to deny theclaim. Costs to the Union."4McArthur, on June 30, 1980, filed the charge inthis case alleging that his May 29, 1980, refusal todrive the truck was protected concerted activity,and that the Respondent thereby violated Section8(a)(1) of the Act by discharging him for engagingin such protected conduct. The AdministrativeLaw Judge found, inter alia, that McArthur wasjustified in refusing to drive the truck and that hisrefusal was based on his reasonably held good-faithbelief that the truck's tires were unsafe.'Therefore,McArthur's reasonable concern about the safety ofthe tires constituted an attempt to enforce the con-tract provisions regarding employee rights not tobe compelled to operate unsafe equipment, and,thus, his conduct amounted to protected concertedactivity. The discharge of McArthur for engagingin such protected conduct violated Section 8(a)(l)of the Act.In connection with the unfair labor practice find-ing, the Administrative Law Judge, as noted above,declined to defer to the grievance arbitrationpanel's decision upholding McArthur's discharge,and noted that the highly abbreviated nature of thearbitration decision makes it impossible to tellwhether the committee fully considered the statu-tory issue involved in this case (i.e., whether at thetime of his refiusal to drive the truck McArthur rea-sonably believed the truck was unsafe).We believe that the Administrative Law Judgewas correct in refusing to defer to the committee'sdecision based on the total lack of any evidencethat the statutory issue was resolved or, for that3 Art 16. sec 1, of the collective-hargailiing agrcemrctr states in perii-nent part: "It shall not be a siolation of this agreement where employeesrefuse to operate such equipment unless such refusal is unjustified "4 The Committee set fiorth no findings of fact, no rationale, not anllindication of the basis for its decisiolt" Although the Administrative Laaw Judge did not make a specificfinding as to the identity of the tires on McArthur's truck. the recordclearly shows that on May 29, 1980, the steering axle tires on McArthur'struck were among those shich had been declared unsafe by mechanicBurrell on May 18. 198(0264 NLRB No. 18126 AMERICAN FREIGHT SYSTEMmatter, even considered.6Our dissenting colleaguesbelieve otherwise and are willing to assume thatwhen, as here, the contractual issue and the statu-tory issue arise out of the same factual situation,the resolution of the former necessarily disposes ofthe latter. But, in our judgment, this inference isplainly unjustified. The reason for this is that, evenwhen the contractual issue and the statutory issuerevolve around the same facts, it does not followthat the standard of proof for the one is the sameas that for the other.7Generally speaking, thestandards for establishing the statutory right areless demanding than those which would establish aright under a contract. And that is exactly the situ-ation before us here.In the present case. two distinct standards mustbe applied to resolve the contractual and statutoryissues, one derived from the contract and one de-rived from Section 7 of the Act. To assume with-out the benefit of any evidence, as do our dissent-ing colleagues, that the arbitrators: (1) fully consid-ered the unfair labor practice issue, and (2) appliedthe correct statutory standard, invites the Board toengage in a type of illogical and blind speculationabout what happened during the arbitration hear-ing. For example, in this case, we can presumethat, in denying McArthur's claim and upholdingthe discharge, the arbitrators must have ruledunder article 16 of the contract that the tires werein fact not unsafe and, therefore, McArthur's refus-al to drive the truck was "unjustified." However, ifthe arbitrators applied this "in fact not unsafe"standard in resolving the unfair labor practice issue,then it cannot be said that the statutory issue wasresolved by the arbitrators. In order to be protect-ed by Section 7, McArthur's belief that the tireswere unsafe need not have been correct, but mustonly have been reasonable and held in good faith.To condition the protection of the Act on whetheror not an employee's reasonable belief about thesafety of his truck is later proven to be correct isof little worth to a truckdriver who, without beingable to engage in "Monday morning quarterback-ing," is faced with having to decide on the spotwhether or not to drive a truck which he reason-ably feels is unsafe.6 In addition to the reasons stated herein and by the AdministrativeI as Judge. Menmber Jenkins would not defer to the decision of an arbi-tral panel lacking "neutral members" See his dissenting opinions in Auto-mobile Transport. Inc., 223 NLRB 217 (1976). and Terminal TransportCompany, Inc.. 185 NLRB 672 (1970).7 We note that a case relied on by the dissenters, United Parcel Service.Inc., 232 NLRB 1114 (1977). affd in Bloom v. VL.R.B., 603 F.2d 1015(D.C. Cir 1979), was decided prior to Suburbon Motor Freight. Inc..supra, and conscquentl. does not fully discuss the issue of deferral in thecontext of an arbitration decision which bears no indication that the arbi-trator ruled on the statutory issu,,e ini the calseIt is also possible that the arbitrators interpretedthe contract to mean that the Respondent's em-ployees are prohibited from engaging in a workstoppage unless the reasons for their concerted ac-tivity are "justified" under the contract. But suchcontractual standard or rules of what "is a justi-fied" work stoppage cannot override or nullify theemployees' Section 7 right to cease work in protestover what they may reasonably deem unsafe work-ing conditions. Thus, in N.L.R.B. v. WashingtonAluminum Co., 370 U.S. 9 (1962), the Court, infinding that the employer violated Section 7 of theAct by summarily discharging several employeesfor leaving the plant in protest over the lack ofheat reasoned that to allow the employer to en-force the plant rule against leaving the plant with-out permission in the face of the employees' con-certed protest would impermissibly subordinate theemployees' statutory rights to the employer's workrules. The same is true in the present case. To sub-ordinate McArthur's Section 7 rights to the arbitra-tors' post hoc determination of whether or notMcArthur's refusal to drive the truck was justifiedunder the contract would "place burdens upon em-ployees so great that it would effectively nullifythe right to engage in concerted activities.Id. at 14.Therefore, although the contractual and statu-tory issues are factually congruous, it is clear thatthe legal standards employed to resolve the issuesare not identical. It is equally clear that what thearbitrators may have considered "justified" underthe contractual standard may have conflicted withthe employees' Section 7 rights, and that the awarddid not resolve this issue. Consequently, to assumethat the arbitrators fully considered and applied theproper standards in resolving both issues "goesbeyond deferral and approaches abdication." Ban-yard v. N.L.R.B., 505 F.2d 342, 348 (D.C. Cir.1974). Accordingly, we specifically adopt the Ad-ministrative Law Judge's decision to refuse to deferto the grievance committee's decision.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,American Freight System, Inc., Atlanta, Georgia,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified.1. Insert the following as paragraph 2(b) and re-letter the remaining paragraphs accordingly:127 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"(b) Expunge from its files any reference to thedischarge of Philip McArthur and notify him, inwriting, that this has been done and that this un-lawful conduct will not be used as a basis forfuture personnel actions concerning him."2. Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN VAN DE WATER, dissenting:For the reasons more fully set forth in my dis-sent in Professional Porter & Window Cleaning Co.,Division of Propoco, Inc., 263 NLRB 136 (1982), Iwould defer to the arbitration award of the jointcommittee upholding the Respondent's dischargeof Philip O. McArthur. In my opinion, the awardfully meets the standards for deferral set by theBoard in Spielberg Manufacturing Company, 112NLRB 1080 (1955): The proceedings appear to befair and regular,8all parties agreed to be bound,and the result is not clearly repugnant to the Act.The immediate event giving rise to McArthur'sdischarge was his refusal to drive a tractor-trailerto which he was assigned. McArthur complainedthat the steering tires were unsafe because of theparticular brand of tires and contended that theywere the same tires which less than 2 weeks earlierhad been found unsafe by an independent mechan-ic. The Respondent arranged to have the truck in-spected by a class A mechanic from its Atlanta,Georgia, shop. The mechanic inspected and test-drove the rig and concluded that the truck and thetires were safe. A union steward told McArthurthat he could see nothing wrong with the tires andthat McArthur should drive the truck. McArthurcontinued to refuse to drive the truck and was dis-charged.McArthur filed a grievance contending that hisdischarge violated the contract, which provided inrelevant part:The employer shall not require employees totake out on the streets or highways any vehi-cle that is not in safe operating condition... .It shall not be a violation of this agree-ment where employees refuse to operate suchequipment unless such refusal is unjustified.The courts and the Board have repeatedly held that bipartite griev-ance panels of the type involved herein, although operating without neu-tral arbitrators. are equivalent to traditional arbitration. See, e.g., GeneralDrivcrs. Warehousemen & llelpcr., Local LUnion No. 89 v. Riss & Company,Inc., 372 U.S. 517 519 (1963): Nabisco. Inc. v .N L.R.B., 479 F.2d 770 (2dCir 1973); Bloom v. N.L.R.B.. 603 F.2d 1015 (D.C Cir. 1979); Denver-Chicago Trucking Company. Inc.. 132 NLRB 1416 (1961): Terminal Trans-port Company, Inc, 185 NLRB 672 (1970).r Subsequently the Respondent had the tires inspected by the districtservice manager of the tire company The manager found that the tireswere in good condition and posed no hazards. The record also showsthat the truck with the same Front tires was later dispatched on at least 16over-the-road trips without incident.McArthur's grievance was fully presented to theSouthern Multi-State Grievance Committee, a bi-partite committee established by the bargainingagreement, which held, "It is the decision of theCommittee to deny the claim. Costs to the Union."The Administrative Law Judge found that"McArthur was justified in refusing to drive thetractor rig in question" and concluded that the Re-spondent unlawfully discharged McArthur for hisreasonable and good-faith assertion of the contrac-tual right to refuse to drive an unsafe vehicle. Al-though the Administrative Law Judge found thatthe issue before him was contained in the grievanceand presented to the committee, he did not deferbecause, citing Suburban Motor Freight, Inc., 247NLRB 146 (1980), he found, "It is impossible totell whether or not the issue was fully consideredby the Committee in arriving at its Decision."The decision of the Administrative Law Judgenot to defer, and the majority's adoption of that de-cision, is, in my opinion, contrary to sound deferralpolicy. That the Administrative Law Judge and themajority reach a result on de novo review of theevidence contrary to that of the committee doesnot warrant departure from Spielberg. There is noquestion in this case that the issue before the Boardwas fully presented to the grievance committee.The Administrative Law Judge specifically found,"The record herein indicates that the issue beforeme, that is, the refusal of McArthur to drive a trac-tor that he considered to be unsafe, was containedin a grievance and presented to the SouthernMulti-State Grievance Committee." Absent evi-dence to the contrary, the Board should in generalbe willing to assume that arbitrators have consid-ered the issues presented to them, including unfairlabor practice issues. To presume, as does the Ad-ministrative Law Judge, that arbitrators may nothave considered issues presented to them evidencessuch a distrust of the arbitral forum that deferralwould never be warranted. This, however, runscounter to the well-established national policy fa-voring the settlement of labor disputes through thegrievance and arbitration machinery of the parties'own choosing. In other words, "[I]t should not beassumed that an arbitrator has snubbed the Act anymore than that he has exceeded his authority."Douglas Aircraft Company v. N.L.R.B., 609 F.2d352, 355 (9th Cir. 1979).The principle that the Board should assume thatarbitrators, arbitration panels, and joint committeeshave considered unfair labor practice issues pre-sented to them is especially applicable where, ashere, resolution of the contractual issue necessarilyresolves the unfair labor practice issue. The con-tractual issue presented to the grievance committee128 AMERICAN FREIGHT SYSTEMis congruous to the unfair labor practice issue; bothinvolve whether McArthur was justified in his re-fusal to drive the truck. The contractual and statu-tory issue to be decided turns on factual consider-ations about the safety of the tires on the truck andMcArthur's contractual rights and obligations withrespect thereto, and that issue was fully presentedto the grievance committee. Thus, to find that thecommittee, which was composed of managementand union representatives in the trucking industry,may not have considered the unfair labor practiceissue would be to find that the committee may nothave considered the very issue presented to it. Thecommittee gave no explanation of its award, butthat is no reason to find that it failed to considerthe issue presented to it. A written decision is notnecessary: the key is the evidence presented. Bloomv. N.L.R.B., supra, 603 F.2d at 1020. The commit-tee's resolution of the grievance necessarily re-solves the statutory and contractual issue. Forthese reasons I would find that the record hereindemonstrates that the committee did consider theunfair labor practice issue before it. Accordingly,deferral to the award is required by Spielberg. °In United Parcel Service, Inc., 232 NLRB 1114(1977), a case as close to the instant case as any canbe to another, the panel majority (Member Jenkinsstating he would dismiss the complaint on themerits) deferred to the decision of the joint com-mittee and dismissed the complaint in its entirety.In that case driver Adam Bloom refused to drivehis assigned tractor because he concluded that thesteering tires were unsafe. Bloom's refusal prompt-ed a tire examination by respondent's maintenancedepartment which found the tires to be in safe op-erating condition. Bloom continued to refuse todrive the tractor and was suspended. He filed agrievance citing a contractual safety provisionidentical in relevant part to that involved in the in-stant proceeding. The committee upheld Bloom'sdischarge, finding, "There have been no facts pre-sented to indicate any violation of Article 18 ...the facts presented indicate that the employee re-fused to work when work was offered ...[and]'o I agree with Member Hunter for the reasons stated in his separatedissent that the test for deferral used by the majority is unworkable, Torequire the grievance panel to treat the unfair labor practice issue as ifthe panel were an aidminlmsratise la.s. judge. as the majorit) apparentlywould do, is excecdillgly restricisc. Where as here the standard appliedby the grievance panel in the context of the bargaining agreement is suffi-ciently congruous to the standard applied by the Board in the context ofan unfair labor practice complaint and the panel has made the necessarydeterminations of fact, deferral is appropriate and required under Spiel-herg To refuse to defer because the award may be susceptible to an im-permissible interpretation reverses the proper deferral standard that if anarbitral award is arguably susceptible to a permissible interpretation, as isthe award hereint deferral is required. Douglas Aircraft Company v,VL R.B., supra. 60O F 2d at 355; .L R. B. v. Pincus Brothers. Inc.. Max-well. 620 F 2d 367. 377 (3d Cir 190)his continued refusal to work as directed was justcause for his discharge." Based on the foregoing,United Parcel Service is clear precedent for deferralherein. Although the committee in the instant pro-ceeding did not state, even summarily, that its deci-sion was based on the facts, the omission is notcritical for it is reasonable to assume that the com-mittee did consider the facts presented to it and un-reasonable to assume that it failed to do so.The Board's decision to defer in United ParcelService was affirmed by the D.C. Circuit in Bloomv. N.L.R.B., supra. The court, following its deci-sion in Banyard v. N.L.R.B., 505 F.2d 342 (D.C.Cir. 1974), which held in part that deferral is inap-propriate unless the unfair labor practice issue was"clearly decided" by the arbitrator, specificallyfound that the statutory issue had been clearly de-cided. The court found that the basic question inboth the contractual and statutory settings was thesame, noted that the question was fully presentedto the committee, and concluded, at 1021, "In lightof these factors we have no difficulty holding thatthe requisite congruence between the contractualand statutory issues was present and that the panelclearly resolved the necessary questions." In the in-stant proceeding, the Board should have no diffi-culty in finding that the committee clearly consid-ered and resolved the necessary questions. To holdotherwise, as does the majority herein, is contraryto sound deferral policy and contrary to clearBoard and court precedent.For the foregoing reasons, I would defer to thedecision of the joint committee upholding the dis-charge of driver McArthur and would accordinglydismiss the complaint in its entirety.MEMBER HUNTER, dissenting:I would defer to the award of the joint commit-tee since I find that the award comports with thestandard I set forth in my dissent in ProfessionalPorter & Window Cleaning Co., Division of Propoco,Inc., 263 NLRB 136 (1982). In the instant case theAdministrative Law Judge refused to defer to theaward because it did not specifically discuss the al-leged unfair labor practice. as apparently now re-quired by Suburban Motor Freight. Inc., 247 NLRB146 (1980). In Propoco I explained my disagreementwith this requirement, and I continue to adhere tomy view that such a requirement is contrary to thestrong national policy which favors voluntary arbi-tration. Indeed, imposing such a requirement showslittle, if any, understanding of the role and authori-ty of arbitrators who are responsible for contractinterpretation, not statutory matters.In the instant case, driver Philip McArthur re-fused to drive a tractor-trailer truck to which he129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas assigned because he claimed that the tires wereunsafe. He objected to the particular brand of tires,and argued that they were the same tires that anindependent mechanic had found unsafe approxi-mately 10 days before. In response to this com-plaint, the Respondent had the tires inspected andtest-driven by a class A mechanic who concludedthat the tires were safe. When McArthur still re-fused to drive the truck, the Respondent dis-charged him.The collective-bargaining agreement provides inrelevant part that:The employer shall not require employees totake out ...any vehicle that is not in safe op-erating condition .... It shall not be a viola-tion of this agreement where employees refuseto operate such equipment unless such refusalis unjustified...Under no circumstances will an employeebe required or assigned to engage in any activ-ity involving dangerous conditions of work ordanger to personal property or in any viola-tion of any applicable statute or court order,or in violation of a government regulation re-lating to safety of persons or equipment. [Art.16, secs. 1 and 2.]McArthur grieved his discharge under these sec-tions of the contract, and the transcript of the arbi-tration proceeding reveals that McArthur present-ed his evidence supporting his belief that the tireswere unsafe, while the Respondent presented itsevidence that the tires were safe. The joint com-mittee, after deliberation, upheld the discharge in atwo-sentence award.I would defer to the award because I find thatthe committee adequately considered the unfairlabor practice, and because the award is not repug-nant to the Act. In accordance with Propoco, supra,the first requirement is satisfied because the con-tractual and statutory issues here are factually par-allel and the committee was "presented generallywith the facts relevant to the unfair labor prac-tice." It is therefore not necessary that the awardexplicitly discuss the unfair labor practice, muchless apply, as the majority requires, the exact samelegal standard used by the Board."I As in Propoco, the majority refuses to defer to the arbitration awardbecause, although the committee was presented with the facts relevant tothe unfair labor practice, it did not explicitly apply, nor fully discuss, thelegal standard normally used by the Board in cases of this kind. In myview, this test for deferral is unworkable. As I stated in my dissent inPropoco, any differences between the contractual and statutory standardsof review my be weighed by the Board as part of our determination ofwhether the award is "clearly repugnant." As noted. infra, in cases simi-lar to the one herein, we have applied Board law to reach the same resultas the committee did. Accordingly, I have concluded that the commit-tee's award is not clearly repugnant.I also find that the award is not clearly repug-nant to the purposes and policies of the Act; thatis, it is not "palpably wrong" since it does not flyin the face of well-established and clear Board doc-trine. The Administrative Law Judge did not con-sider this issue since he refused to defer for the rea-sons discussed above. On the merits, however, hefound that McArthur's discharge violated Section8(a)(l) of the Act. He reasoned that McArthur's re-fusal to drive the truck was protected activity sincehe concluded that McArthur reasonably and hon-estly believed that the truck was unsafe. While theAdministrative Law Judge cited cases in support ofthis result, as the Chairman points out in his dis-senting opinion, the Board has also reached the op-posite result, the outstanding decision being UnitedParcel Service, Inc., 232 NLRB 1114 (1977), enfd.sub nom. Bloom v. N.L.R.B., 603 F.2d 1015 (D.C.Cir. 1979). This is a case which is virtually identi-cal on its facts to the instant case. Given theBoard's decision in United Parcel, I am at a loss tounderstand how my colleagues can label the jointcommittee's award "clearly repugnant." Accord-ingly, I dissent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge or otherwise disci-pline our employees because they refuse todrive vehicles which they reasonably and ingood faith believe to be unsafe to operate.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed130 AMERICAN FREIGHT SYSTEMthem in Section 7 of the National Labor Rela-tions Act, as amended.WE Wlt.l offer Philip O. McArthur immedi-ate and full reinstatement to his former job or,if that job no longer exists, to a substantiallyequivalent job, without prejudice to seniorityand other rights and privileges, and WE WILt.make him whole for any loss of earnings orother compensation he may have lost becausewe discriminatorily discharged him, plus inter-est.WE WIll expunge from our files any refer-ence to the discharge of Philip McArthur andnotify him, in writing, that this has been doneand that this unlawful conduct will not beused as a basis for future personnel actionsconcerning him.AMERICAN FREIGHT SYSTEM, INC.DECISIONSI ATI- M NT OF rHE CASEWII.I.IAM N. CAli'S, Administrative Law Judge: Thiscase was heard in Atlanta, Georgia, on April 13, 1981,pursuant to a charge filed on June 30, 1980, by Philip O.McArthur, an individual. herein McArthur, and a com-plaint and notice of hearing issued on August 14, 1980.The essence of the complaint was that American FreightSystem. Inc., herein Respondent, terminated McArthuron May 29, 1980, because he engaged in protected con-certed activity by refusing to drive a tractor-trailer al-leged to be defective and unsafe, and that Respondentthereby violated Section 8(a)(1) of the National LaborRelations Act, herein the Act.The issues in this matter were joined by Respondent'sanswer of August 21, 1980, wherein it denied having vio-lated the Act in any manner.The primary issue involved is whether Respondentviolated Section 8(a)(l) of the Act by discriminatorilydischarging McArthur because of his protected concert-ed activities. An additional issue raised by Respondent'sdefense is whether the proceedings under the grievanceprocedures of the collective-bargaining agreement be-tween Respondent and the Union involving McArthur'sdischarge preclude a finding of a violation of the Act.Each party was afforded full opportunity to be heard,to call, examine, and cross-examine witnesses, to filebriefs, and to submit proposed findings of fact and con-clusions of law. Upon the entire record made in this pro-ceeding, including my observation of each witness whotestified herein, and after due consideration of briefs filedby counsel for Respondent and counsel for the GeneralCounsel, I make the following:FINDIN(iS 01 FAC I ANt) CONCI USIONSI. JURISDICTIONThe Respondent, a Delaware corporation, is engagedin the interstate transportation of freight and commod-ities and, in connection therewith, maintains an officeand place of business located in Atlanta, Georgia. Duringthe past calendar year, and at all other times materialherein, Respondent received revenue in excess of $50,000from the interstate transportation of freight and com-modities. The complaint alleges, Respondent admits, andI find that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and I find, that InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union No. 728, is a labororganization within the meaning of Section 2(5) of theAct.ill. THE A I.I.EGED UNFAIR LABOR PRACTICESA. Sequence of Events'McArthur, an over-the-road truckdriver, began work-ing for Respondent in September 1967. On May 29, 1980,McArthur was discharged and his separation notice(G.C. Exh. 3) stated, "McArthur refused to pull a loadof freight after he was dispatched which was abandoninghe [sic] job and his name was removed from [the] senior-ity list." McArthur testified he refused to drive the as-signed tractor-trailer load because of what he consideredunsafe tires on the steering axles of the vehicle in ques-tion.McArthur stated his trouble with tires commencedwhile he was in the process of making an over-the-roadassigned run which run took him through Burnsville,Mississippi, on May 18, 1980. McArthur testified he washaving trouble with a tire on the steering axle of the unithe was driving and he reported a breakdown of equip-ment from his location in Burnsville, Mississippi, to Re-spondent's shop foreman, Carver, in Atlanta, Georgia.Shop Foreman Carver suggested McArthur have a me-chanic examine the tires. McArthur informed Shop Fore-man Carver that he, Carver, should contact a mechanichimself inasmuch as Carver had a list of mechanics Re-spondent utilized. McArthur testified he also spoke withLine Driver Supervisor Hoyt Pye in Cartersville, Geor-gia, via telephone from Burnsville, Mississippi. Accord-ing to McArthur, Pye inquired if he, McArthur, thoughtthe tires would be of such a condition as to permit himto complete his assigned run into Atlanta. McArthur toldPye he thought the tires were unsafe.Respondent dispatched Bill Burrell, owner of Bill'sGarage of Corinth, Mississippi, to examine the tires onthe rig that McArthur was driving. According toMcArthur, Burrell examined the tires on the pull axles ofthe rig and indicated that he, Burrell, would not run anyof the tandem tires on the steering axle because of dryrot in the tires. Respondent had asked that McArthurand Burrell determine if any of the pull tires could beI I have set forth the sequence of events based on the testimony of thewitnesses indicated, each of whom I have concluded told the truth. An}conflicts or inconsistencies in the testimony herein I find to he minor andinconsequential to a disposition of the allegations of the complaint for thereasons that will be explained infra.131 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDtransferred to the steering axle and permit the truck tobe brought on to Atlanta. McArthur testified he then re-ported the results of Burrell's check of the tires to Pye inCartersville, Georgia. McArthur stated Pye asked if hethought the mechanic could be in error, to whichMcArthur told Pye that Respondent had called the me-chanic and that Respondent ought to live with the me-chanic's decision. A new tire was sent from Memphis,Tennessee, to Burnsville, Mississippi, placed on the leftfront steering axle of the unit, and McArthur drove theunit, into Atlanta where he was told by the lane man notto do anything to the truck but to pull it into Respond-ent's lot number 6 and shut it down.Bill Burrell, who owns Bill's Garage and TowingService in Corinth, Mississippi, corroborated McArthur'stestimony with respect to the May 18, 1980, incident inBurnsville, Mississippi. 3urrell testified he was called byRespondent at his Corinth, Mississippi, location to makea check of a vehicle's tires of Respondent in Burnsville,Mississippi. Burrell testified he was instructed to take atire, whichever one was best, off the pull axle of the rigand put it on the drive axle. Burrell stated that he, alongwith McArthur and a Burnsville city policeman, exam-ined the tires and that he (Burrell) did not think the besttire on the pull axles, based on its looks, was safe. Burrelltestified, "I wouldn't drive the truck with it on the frontaxle." Burrell stated he informed Respondent via tele-phone from Burnsville that he did not think the best tireon the pull axles would be safe enough to place on thefront axle and that he would not drive the rig with it onthe front axle.McArthur testified the next incident involving what heconsidered unsafe equipment took place on May 22,1980. On that date, prior to reporting to work,McArthur testified he received a telephone call from afellow employee who informed him that Respondent wastrying to set him up on a run he was to take to Memphis,Tennessee. McArthur testified that on his assigned runon May 22 the first vehicle he was assigned to take hadbrake shoes extremely worn with parts of the brakeshoes actually missing from the truck. McArthur testifiedit took three exchanges of equipment before he was ableto obtain a truck that was safe to make his scheduledover-the-road run to Memphis, Tennessee, on May 22,1980.McArthur testified he spoke via telephone in themorning hours of May 29, 1980, with vice president oftransportation for Respondent, Conrad Gustavfson, at hisoffice in Overland Park, Kansas. McArthur told Gustavf-son of the brake problems on trailer 29-91201418 and ofwhat he considered to be harassment in the form of com-ments made to him by Maintenance Supervisor RichardW. Childs.Later that same day, May 29, 1980, at approximately 2p.m., McArthur testified that as he was approaching theparking lot, a fellow employee, Frank Gresham. in-formed him that Respondent was attempting to set himup on tractor G-77034. McArthur proceeded to the dis-patch office and asked dispatcher Butch Yancey if trac-tor G-77005 was a ready-line tractor and if it was, hewould like to operate it on that day as he had operated itthe night before. The dispatcher informed McArthur thatit was a ready-line tractor and he could use it if hewished and then provided him with a "hook out slip" fortractor G-77005.2McArthur stated he left the dispatcheronly to be called back a few moments later and told bythe dispatcher that he could not have tractor G-77005,but rather the shop wanted him to have tractor G-77034.McArthur testified that the yard hostler brought theunit (G-77034) to the ready line and he proceeded tomake a pretrip inspection of the vehicle. McArthur testi-fied that as he approached the front of the vehicle helooked at the right front tire, and the number on it alongwith the condition of the tire jogged his memory that hehad seen the tire and the tire number someplace else.McArthur testified that the two tires on the steering axleof the ready-line unit (G-77034) in his estimation werethe same tires with the same numbers that were repre-sented to him in Burnsville, Mississippi, on May 18, 1980,as being unsafe. McArthur testified that upon observingthe two tires in question on the steering axle of the righe was to drive, he returned to the terminal office andinformed Operations Manager Norman Hart of his find-ing. McArthur testified, "I told Mr. Hart I could notdrive that unit with those two General tires on the steer-ing axle." According to McArthur, when he informedHart of his assessment of the rig assigned to him todrive, Hart called W. C. Crane and W. D. Duncan, bothemployees of Respondent who also were union stewardsfor the drivers.McArthur informed Union Stewards Duncan andCrane that the tires he had reservations about were thesame tires that had been ruled unsafe by Burrell inBurnsville, Mississippi. McArthur testified that he, alongwith Crane and Duncan, approached the rig to check itout; Maintenance Supervisor Childs approached wherethey were and, according to McArthur, Crane andDuncan told Childs that the tires had dry rot on themand that the tires on the pull axles were newer and betterthan those on the steering axle. McArthur testified thatChilds sent for Buster Fox, a class A mechanic in Re-spondent's Atlanta, Georgia, shop. Fox test-drove the rigaround the block.McArthur and the others returned to the office area.McArthur testified that Childs came into the area andtold Operations Manager Hart in McArthur's presencethat class A mechanic Fox had ruled the truck includingthe tires to be safe. McArthur testified that he at thatpoint stated, "I then asked them permission again, as Idid in Burnsville, to break the tires off the rim, check theinner sidewalls for vulcanized spots and check the innertire on the tread line for plugs being stuck through it.They denied me the right to do that, and I said I cannotdrive that truck with those two tires on it, because theyhave been pronounced unsafe already." McArthur askedOperations Manager Hart if he would place him(McArthur) on hold until such time as an investigatorcould arrive from Respondent's Kansas office.3Hart in-' A hook-olut lip simply means that the yard hostler will hook thatparticular tractor to the appropriate trailer and bring it to the ready linefor the driver to depart for his assigned runa McArthur described the situation where a driver was "put on hold"as meaning he could not he dispatched for a trip hilt was not fired until aContinued132 AMERICAN FREIGHT SYSTEMquired of McArthur if this was what he really wanted,and McArthur told him it definitely was. Hart then in-formed McArthur that he would have to discuss thematter with Terminal Manager James L. Farmer.McArthur testified that Farmer and Hart returnedfrom Farmer's office and Farmer told McArthur that hewould either drive the truck or be dismissed. McArthurtestified he told Farmer, "You will have to dismiss me: Icannot drive the unit with any doubt as one mechanicconflicting with another, and the tire has already beenpronounced unsafe by a noncompany mechanic." Farmerthen told McArthur that he had no alternative but to dis-miss him and asked if he would please leave Respond-ent's property as soon as possible. McArthur told Farmerthat he would see him in court and then left the prem-ises.4McArthur acknowledged on cross-examination that hewas told by one of the union shop stewards, either Craneor Duncan, that unless he (McArthur) had some teststhat demonstrated that the General tires were unroad-worthy or unsafe, he should drive the unit. McArthurfurther acknowledged on cross-examination that when hereturned the rig to Respondent's location on May 18,1980, follovwing the tire trouble incident in Burnsville,Mississippi, he did not make any indication on his vehicleinspection and condition report, referred to as a TR7report, of any dry rot condition with respect to any ofthe tires. McArthur stated that he did not do so because"a dry rotted tire can and is run very often on a tandemof a tractor because if it blows out, it will have absolute-ly no effect on the steering ability of the tractor or inany way liable to cause you to have an accident."Respondent called Operations Manager Norman H.Hart, who testified it was his job to put together andoversee the operation and at times to act as road driversupervisor. Hart testified that McArthur was a biddriver.5Hart stated that McArthur on May 29, 1980,was to have taken a bid run to Memphis, Tennessee,with a 2 p.m. departure time from the Atlanta terminal.Hart testified McArthur showed up for his bid 2 p.m.departure run to Memphis. At approximately 15 minutespast 2 p.m., Hart was informed via a telephone call fromroad dispatcher Yancey that McArthur was refusing todrive the unit he had been assigned to Memphis, Tennes-see. Hart testified he then contacted McArthur and askedhim if he was refusing to drive his assigned unit to Mem-phis. McArthur told Hart he was. Hart asked why and,according to Hart, McArthur stated, ". ..because it haddecision was reached as to what action needed to be taken with respectto the driver.4 McArthur testified that at the time he and Union Stewards Craneand Duncan were examining the tires on the unit he was assigned, theyfurther canvassed Respondent's entire truck yard for General brand tireson the steering axle of any vehicles McArthur testified they found a unitundergoing repairs with a General tire on the steering axle along withtwo tractors that "apparently were on the trade-in line," and one unit onthe ready line with General tires on the steering axles Hart defined a hid driver as one who bid on a particular route byseniority and that as such the driver was to be at the terminal on a selectdate at a select time to depart the terminal with freight. When Respond-ent determined the) were going to bhid a job. Hart testified it counted theruns to a certain area or destination and then by contractual requirementit offered 75 percent of those runs to its employees by bid based on se-niortlyGeneral tires on the steering axle." Hart asked McArthurwhy he was specifically saying General tires, andMcArthur told him "it was a policy of that Company, ofour Company, not to run a General tire on the steeringaxle." Hart testified he knew of no such policy andcalled Tire Shop Supervisor Medlock and inquired ofhim whether he was aware of any such policy. Accord-ing to Hart, he was informed there was no such policy.Hart informed McArthur that Respondent had no policywith respect to not utilizing General tires on the steeringaxle, and asked McArthur to drive the unit to Memphis.McArthur declined. Hart testified that '.hen McArthurdeclined, he (Hart) told McArthur that he would have totake the matter up with his immediate supervisor, Termi-nal Manager James L. Farmer.6Hart testified he consulted with Terminal ManagerFarmer who informed him that McArthur had thechoice of driving the unit to Memphis or being taken outof service. Hart returned to McArthur and informed himof Farmer's decision. Hart testified. "I knew disciplinaryaction was into progress so I went at this point andbrought the union steward, W. D. Duncan, into myoffice to witness it from this point." Hart testified that.up to the point that the union steward was brought in,McArthur had insisted he was not driving the vehiclebecause of General tires. Hart informed Duncan ofMcArthur's refusal to drive the unit and the reasonMcArthur had advanced for his refusal. It was at thispoint, according to Hart, that McArthur protested theunroadworthiness of the tires. Hart testified he informedMcArthur that a class A mechanic would make an in-spection of the tires and, if they Hwere found to be road-worthy, he would be given another chance to drive theunit.Hart testified the tires were found to be roadworthy;however, he (Hart) had no further contact with the situ-ation inasmuch as Terminal Manager Farmer handled thematter from that point forward.On examination by the General Counsel, Hart ac-knowledged that McArthur told him in Union StewardDuncan's presence that he (McArthur) felt like the twotires on the steering axle of tractor G-77034 which hewas assigned to drive to Memphis on May 29, 1980,were the same identical set of tires that had been on thetractor a week before in Mississippi, with which he hadhad an incident. Hart also acknowledged that McArthurstated he had refused to allow those same two tires to beplaced on the steering axle of the unit he was driving inBurnsville, Mississippi, and that he was refusing to drivethe vehicle to Memphis with those two tires on the steer-ing axle.Terminal Manager Farmer testified that about an hourafter McArthur refused to drive the unit, on May 29,1980, he (Farmer) was informed of McArthur's refusal.Farmer spoke with McArthur and asked him to take theunit. Farmer testified that McArthur refused, stating,...no, he wouldn't pull it because it had General tireson it and General tires were unsafe." Farmer informed6 The parties stipulated that James 1. Farmer and Norman It Hart atall times material herein were super'visors and agents lf Respondentwithin the meaning of Sec 2(1 I) and i 1t1 of the Act--133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcArthur that he would have a class A mechanic and atire man inspect the tires and that he (McArthur) waswelcomed to accompany them. According to Farmer,McArthur responded, "[H]e did not care what their deci-sion was on the inspection, that he was not pulling theunit." Farmer had a tire inspection made by Tire ShopSupervisor Medlock, class A mechanic Fox, and RobertPalmer, an employee of Kitchen and Haynie, a local tireand retreading company in the city of Atlanta, Georgia,who did contract work for Respondent. The parties stip-ulated that the report to Farmer by the three individualsindicated above was:Tractor No. G-77034 front axle tires checked fordamage, none observed, and tread depth checked.Checked wheel bearings, tie rod ends and steeringsector. Checked wheel balance. Checked right fronttire, brand no. H94152, General Steel X Radialtread depth 10/32 to 11/32. Air pressure 120. Leftfront tire, brand no. H94143, General Steel XRadial tread depth 10/32 to 11/32. Air pressure120.The report was signed by Maintenance SupervisorRichard W. Childs and witnessed by Medlock, Fox, andPalmer. (G.C. Exh. 9.)Steven E. Fox testified that he was a member of theUnion and a class A mechanic of Respondent. Fox testi-fied he inspected the front end, all of the electrical equip-ment, the air system, the brakes, and the general condi-tion of tractor No. G-77034 on May 29, 1980, and foundthe unit to be roadworthy. Fox verified his findings inwriting. Fox testified that at the time he was preparingto test unit G-77034, McArthur stated to him, ", ..there is no need checking the tractor .... There isnothing wrong with it. I am just not driving it withdamn General tires on the front." Fox stated that at thetime McArthur told him he was not going to take theunit with General tires, McArthur was pointing to thefront drive axle tires.W. D. Duncan testified that he was a freight checkerat Respondent and also the union steward for Local 728of the Union. Duncan testified he was called into the in-cident involving McArthur on May 29 primarily as awitness to what was said between Operations ManagerHart and McArthur. Duncan testified he was told byHart that McArthur was refusing to drive a tractor be-cause it had General brand tires on the steering axle. Ac-cording to Duncan, McArthur asked him to read a letterthat he had written to the chairman of the board of di-rectors of Respondent, Leon Roberson, which addresseditself primarily to problems of the maintenance shop atthe Atlanta terminal. McArthur then told Duncan thathe was not going to drive the unit, that Respondent hada policy that they would not run General brand tires onthe steering axle. McArthur further informed Duncanthat he had difficulty with General tires in Mississippiearlier and that he would not drive the unit with thosetwo General tires on it. Duncan stated that he heard thereport read to McArthur with respect to the roadworthi-ness of the tires, which report is set forth supra (G.C.Exh. 9). Duncan testified he did not advise or counselMcArthur with respect to driving the unit because "hetold me he had already made up his mind what he-thathe was not going to drive it with the General tires on it.... I told him he had made up his mind, there wasnothing I could say or anybody else going to change hismind."W. C. Crane testified that he was a freight checker forRespondent and a job steward for Local 728 of theUnion. Crane testified he was called by Duncan into aconversation between Duncan and McArthur with re-spect to McArthur's refusing to drive a unit to Memphison May 29, 1980. Crane stated that Duncan informedhim that McArthur was refusing to drive the unit be-cause it had General tires on it. Crane testifiedMcArthur told him that he (McArthur) had been in-volved with a similar incident somewhere in Mississippiand that he would not drive the unit with General tireson it because someone had informed him that Generaltires were unsafe and that Respondent was not usingGeneral brand tires on the steering axles of its units.Crane stated McArthur told him that the tires he wasobjecting to were the same tires that had been involvedin Mississippi, that he had checked them by serial num-bers. Crane testified, "I told him [McArthur] that I couldsee nothing wrong with the tires, just visually inspecting,and I would think he should pull it [the load to Mem-phis] unless he had some kind of certified lab to showthe tires was not roadworthy."Respondent's eastern division director of maintenance,Frederick M. Ritchie, testified that Respondent operated635 road tractors and 3,500 trailers in its freight-haulingoperation, each of which utilized tires. A complete trac-tor-trailer unit utilized 18 tires. According to Ritchie,Respondent utilizes a total of 40,000 tires at any giventime and purchases its tires primarily from seven tireproducers, namely: Michelin, Toyo, Firestone,Goodyear, Goodrich, General, and Bridgestone. Ritchiefurther testified that General brand tires are utilized onthe steering axle of power equipment throughout Re-spondent's system.Southern Division Director of Labor Relations RobertW. Ozment testified that he received a telephone call athis Nashville, Tennessee, office on May 29, 1980, fromTerminal Manager Farmer in which call Farmer ap-prised Ozment that an over-the-road driver by the nameof McArthur was refusing to drive a rig because it hadGeneral brand tires on it. Ozment testified he instructedTerminal Manager Farmer to have the tire shop with aclass A mechanic check the tires on the vehicle. If theunit checked out after being road-tested, to offer thedriver to take the unit on his assigned haul and, if he re-fused to drive a safe truck, to consider that the employeehad abandoned his job.According to Ozment, the same vehicle with the exactsame tires on it that McArthur refused to drive was dis-patched on that same day to Memphis, Tennessee, utiliz-ing another driver. After the vehicle arrived in Memphis,Tennessee, Ozment ordered that the tires be checked forsafety. On June 30, 1980, after the vehicle had returnedfrom Memphis to Atlanta with the same identical tires onit, Respondent had Kitchen and Haynie Royal Tire134 AMERICAN FREIGHT SYSTEMCompany and General Tire and Rubber Company in-spect the tires, according to Ozment. The Kitchen andHaynie Royal Tire Company, Inc., report, signed by H.E. Haynie, with respect to the examination of tiresH94143 and H94152, which tires were on the steeringaxle of unit G-77034, stated in pertinent part:After carefully visually inspecting the above tireson said unit-I can determine no unsafe conditions.They have adequate tread remaining for safety,-they show no cuts, bruises, or separations in treador sidewall areas. They show a smooth and eventread wear condition and no other defects. [Resp.Exh. 8.]The General Tire and Rubber Company, by its districtservice manager, B. G. Treeze, stated with respect to thetires as follows:I have personally inspected the General 11R22.5Steelex Plus G Range tires mounted on the steeringaxle of American Freight System's tractor no. G-77034.The left front tire, serial no. A33T77N229, has12/32 nonskid tread remaining and exhibits asmooth, even wear with no irregularities.The right front tire also an I IR22.5, serial no.A33T77N209, has 9/32 nonskid tread remaining andalso exhibits a smooth, even wear and no irregulari-ties.It is my opinion that these tires are in good, soundcondition and pose no hazards.Ozment testified that Respondent's tractor G-77034was dispatched on at least 16 over-the-road trips follow-ing McArlhur's refusal to drive the rig On those 16 tripsthe vehicle had the same 2 tires that were the steeringaxle tires on the unit on the day that McArthur refusedto take it to Memphis, Tennessee.7McArthuT filed a grievance (Resp. Exh. 2) with theUnion :,n June 9, 1980, with respect to his employmenttermination at Respondent. Thereafter, on June 24, 1980,at Hollywood. Florida, the grievance, Case 51-A, washeard by the Southern Multi-State Grievance Committeewhich case was captioned, "American v. Local 728 in-volving the discharge of Philip McArthur." The decisionof the Southern Multi-State Grievance Committee was asfollows: "It is the decision of the Committee to deny theclaim. Costs to the Union." (Resp. Exh. 4.)The parties stipulated into evidence the NationalMaster Freight Agreement covering over-the-road andlocal cartage employees of private, common, contractand local cartage carriers for the period of April 1, 1979,through May 31, 1982, as being the agreement in effectbetween Respondent and Union herein. Article 16, sec-tions I and 2, of the agreement just referred to at page57 thereof states as follows:7 The 16 dispatches coecred areas from Atlanta to Nashv'~ilk to Si.Louis to Memphis to Nashillc to Atl.jota to Memphis to Dallal, to Bir-mingham tio Atlllani t Tampa tIo Venice to Tampa to Adel, Georgia, toCartersville. Georgia. to D)a ton. Ohio. and Io Nash illec. cennessee(Resp. Exh. 6hThe employer shall not require employees to takeout on the streets or highways any vehicle that isnot in safe operating condition, including but notlimited to acknowledged overweight or not equipedwith the safety appliances prescribed by law. Itshall not be a violation of this agreement where em-ployees refuse to operate such equipment unlesssuch refusal is unjustified. All equipment which isrefused because not mechanically sound or properlyequiped, shall be appropriately tagged so that itcannot be used by other drivers until the mainte-nance department has adjusted the complaint. Afterequipment is repaired. the employer shall place onsuch equipment an "o.k." in a conspicuous place sothe driver can see the same.Under no circumstances wvill an employee be re-quired or assigned to engage in any activity involv-ing dangerous conditions of work or danger to per-sonal property or in any violation of any applicablestatute or court order, or in violation of a govern-ment regulation relating to safety of persons orequipment. The term "dangerous conditions ofwork" does not relate to the type of cargo which ishauled or handled.The parties stipulated that 49 U.S.C. § 1655, which isthe Federal Motor Carriers Safety Regulations, hereinSafety Regulations, would apply to the instant case. Sec-tion 393.75 of the Safety Regulations is captioned"Tires" (Resp. Exh. 5), and section 392.7 is captioned"Inspection of Equipment and Use" (G.C. Exh. 10).iSection 392.7 of the red book states in pertinent part thatno motor vehicle shall be driven unless the driver there-of shall have satisfied himself that the following partsand accessories are in good working order. and amongother items listed thereunder is tires. Section 393.75 inthe red hook captioned "Tires," at subparagraph (h),states in pertinent part that for any5tire to be safe on thefront wheels of a truck or tractor, it shall have a treadgroove pattern depth of at least 4.32 hundredths of aninch when measured at any point on a major treadgroove.B. Analysis and ConclusionsCounsel for the General Counsel contends thatMcArthur was engaged in protected concerted activityon May 29. 1980, when he refused to drive his assignedtractor rig because he honestly and reasonably believedthat the vehicle was unsafe to drive, a right which courtn-sel for the General Counsel asserts McArthur was at lib-erty to exercise under article 16 of the collective-bargain-ing agreement. Article 16 of the collective-bargainingagreement is set forth supra. Counsel for the GeneralCounsel contends that McArthur honestly and reason-ably believed that the two tires on the steering axle ofthe tractor he was assigned to drive were the same twotires which had been declared unsafe approximately 10" it Aould appear that oser-the-road dri'ers refer to the FederalMotor Carrier' Safety Regulations. as published in the United States De-partlmenit of radlsportatioon Federall iiigh'a) XdIlmln ilrlst .it e (iuidt.e, istIh "red hook "135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays earlier. Counsel for the General Counsel contendsthat Respondent, by discharging McArthur because heengaged in the aforementioned protected concerted ac-tivity, violated Section 8(a)(1) of the Act.Respondent contends that McArthur was not engagedin any concerted protected activity within the meaningof the Act, that McArthur unilaterally and singularlychose not to perform his job duty. Further, Respondentcontends that under the collective-bargaining agreement,McArthur was granted all of his rights, that he filed agrievance which proceeded to the equivalent of arbitra-tion, and that the discharge was upheld in the arbitrationproceeding, and as such the instant case is not properlybefore the Board. Respondent contends that McArthurwas not discharged, but rather abandoned his job whenhe refused to carry out a work assignment he was in-structed to perform. Respondent contends thatMcArthur could not have honestly and reasonably enter-tained a belief that the vehicle was unsafe inasmuch as itwas inspected by a class A mechanic among others anddetermined to be roadworthy. Further, in support of itsposition Respondent contends the vehicle with the tiresin question was dispatched that same day on the sametrip McArthur was assigned to take, and thereafter dis-patched on numerous trips with the same tires whichwere thereafter reported to be safe. Therefore, Respond-ent contends that McArthur's refusal to drive the as-signed tractor rig was "unjustified."There are certain principles established by the Boardinvolving the situation where an employee complainsabout safety matters which are embodied in a collective-bargaining agreement. The Board adopted an Adminis-trative Law Judge's description of those principles in T& T Industries, Inc., 235 NLRB 517, 520 (1978), as fol-lows:Section 8(a)(l) of the Act prohibits an employerfrom interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteedin Section 7 of the Act. Where an employee com-plains about safety matters which are embodied in acontract, he is acting in the interest of all the em-ployees covered by the contract in attempting toenforce those provisions and such actions are heldto constitute protected concerted activities underthe Act. Roadway Express, Inc., 217 NLRB 278(1975); C & I Air Conditioning, Inc., McKeon Con-struction, 193 NLRB 911 (1971), set aside 486 F.2d977 (C.A. 9, 1973); and Interboro Contractors, Inc.,157 NLRB 1295 (1966). Such protection is not de-pendent on the merits of the asserted contractclaims or whether the employees expressly referredto applicable contracts in support of their actions orare even aware of the existence of such agreements.John Sexton & Co., a Division of Beatrice Food Co.,217 NLRB 80 (1975); and The Singer Company, Cli-mate Control Division, 198 NLRB 870 (1972), fn. 5.The Board reaffirmed these principles in McLeanTrucking Company, 252 NLRB 728 (1980).Applying these principles to the evidence, supra, Ihave determined and find that under all the circum-stances herein, McArthur was justified in refusing todrive the tractor rig in question. Further, McArthurcommunicated to Respondent his honest and sincerelyheld claim that the vehicle was unsafe. The credited tes-timony of McArthur and Burrell indicated that the tiresin question were believed by them to be unsafe as aresult of dry rot. Additionally, the record testimonyherein indicated beyond question that McArthur wasconcerned with the brand of General tires being on thesteering axle of a unit he would be assigned to drive.This concern of McArthur is borne out by the fact thathe along with Union Stewards Duncan and Crane can-vassed Respondent's Atlanta truck parking area to deter-mine if there were any vehicles having General brandtires on the steering axle. Accordingly, McArthur re-fused to drive his assigned unit rig because of, amongother reasons, the General brand tires on the steeringaxle. However, the evidence also established thatMcArthur's concern with General brand tires grew outof, among other reasons, the fact that the two tires inquestion on the steering axle of the unit McArthur re-fused to drive were General brand tires that had beendeclared unsafe by an independent mechanic 10 daysprior to McArthur's refusal. Under these circumstances,I find McArthur's discharge by Respondent on May 29,1980, was caused by McArthur's refusal to drive a trac-tor which he reasonably believed to be unsafe and, al-though not specifically mentioned by him, his actionsamounted to an attempt to require Respondent to adhereto the safety provisions of the contract affecting the in-terests of all the employees, and as such McArthur's dis-charge for concerted activities violated Section 8(a)(l) ofthe Act. See McLean Trucking Company, supra, and*oadiway Express, Inc., supra.9I have concluded that the evidence herein was objec-tively sufficient to justify McArthur's refusal to drive hisassigned unit on May 29, 1980, and further thatMcArthur communicated his reasons to Respondent. Ido not find the contrary opinions of other of Respond-ent's personnel, such as that of class A mechanic Foxthat the truck was safe, to diminish the reasonableness of9 Except for the additional words "including but not limited to ac-knowledged overweight" with respect to safety in art 16 in the instantcase, it is identical to art. 16 of the same type collective-bargaining agree-ment in the Roadway and McLean cases. The Board found that Roadwaydischarged employee Ferguson and McLean discharged employee Usryin violation of Sec. 8(a)(I) of the Act for refusing to drive what the em-ployees believed to be unsafe tractors. The Board explained its rationalein Roadway as set forth by the Administrative Las Judge and adopted bythe Board in McLean, 252 NLRB at 733, as follows:The contract clearly indicates that the employer shall not requireemployees to drive an unsafe vehicle, and that employees have aright to refuse to drive such a vehicle. Although Ferguson actedalone in his refusal to drive the tractor, and he did not at the time ofhis refusal specifically refer to the contract as granting him thisright, the nature of his complaint has significance and relevanceunder the contract to the interest of all of Respondent's employeeswhose employment is governed under the contract.We have held in the past that when an employee makes com-plaints concerning safety matters which are embodied in a contract,he is acting not only in his own interest, but is attemptinlg to enforcesuch contract provisions in the interest of all employees coveredunder the contract. Such activity we have found to be concerted andprotected under the Act, and the discharge of an individual for en-gaging in such activity to be in violation of Seclion 8(aXI).136 AMERICAN FREIGHT SYSTEMMcArthur's belief under the circumstance of the instantcase, that the vehicle assigned to him was unsafe. Nei-ther do I deem it relevant or controlling in making a de-termination of the reasonableness of McArthur's activitythat the tractor in question with the tires in question wasdriven safely for several hundred miles after McArthurrefused to drive the unit.In summary, on the basis of the entire record, I amconvinced that McArthur had a reasonably held good-faith belief that the vehicle in question was unsafe todrive. As the contract herein insulated employees fromdriving unsafe vehicles, McArthur's refusal was clearlyconcerted and protected. I therefore find that Respond-ent, by discharging McArthur because he engaged inprotected concerted activity as described supra, violatedSection 8(a)(l) of the Act. 'oIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section IIIabove, found to constitute unfair labor practices occur-ring in connection with the operations of Respondent de-scribed in section I above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(I) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action which I findnecessary to effectuate the policies of the Act.Accordingly, Respondent shall be ordered to immedi-ately reinstate Philip O. McArthur to his former job or,if that job no longer exists, to a substantially equivalent10 With respect to the issue of whether the matter herein should bedeferred to the decision of the Southern Multi-State Grievance Commit-tee concerning McArthur's discharge, I have viewed the matter in lightof the standards established by the Board in Spielberg ManufacturingCompany, 112 NLRB 1080 (1955). With respect to the Spielberg stand-ards, the Board. in Suburban Motor Freight, Inc., 247 NLRB 146 (1980),statedIn specific terms, we will no longer honor the results of an arbitra-tion proceeding under Spielberg unless the unfair labor practice issuebefore the Board was both presented to and considered by the arbi-trator .... [We will give no deference to an arbitration awardwhich bears no indication that the arbitrator ruled on the statutoryissue of discrimination in determining the propriety of an employer'sdisciplinary actions.The record herein indicates that the issue before me, that is, the refusal ofMcArthur to drive a tractor that he considered to be unsafe, was con-tained in a grievance and presented to the Southern Multi-Stale Griev-ance Committee. However. the second part of the requirement underSpielberg as amplified in Suburban Motor Freight. Inc.. that is, whether itwas considered by the committee. was not met. The committee's decisiononly stated.It is the decision of the Committee to deny the claim. Costs to theUnionIt is impossible to tell whether or not the issue was considered by thecommittee in arriving at its decision I therefore decline to defer to theDecision of the Southern Multi-State Grievance Committee. See Kahn'sand Company. Division of Consolidated Food Ca, 253 NLRB 25. fn. I(1980).job, without prejudice to his seniority or other rights andprivileges, and to make him whole for any loss of earn-ings and compensation he may have suffered because ofthe unlawful discrimination against him by discharginghim on May 29, 1980. Backpay shall be computed in ac-cordance with F W. Woolworth Company, 90 NLRB 289(1950), with interest computed in accordance with Flor-ida Steel Corporation, 231 NLRB 651 (1977), enforcementdenied on other grounds 586 F.2d 436 (5th Cir. 1978);see, generally, Isis Plumbing & Heating Co., 138 NLRB716 (1962), enforcement denied on different grounds 322F.2d 913 (9th Cir. 1963).Upon the basis of the foregoing facts and the entirerecord, I make the following:CONCI.USIONS OF LAW1. American Freight System, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent discharged Philip O. McArthur on May29, 1980, because he engaged in protected concerted ac-tivity by refusing to drive a tractor-trailer which he rea-sonably and in good faith believed to be unsafe to oper-ate, a right which he could assert under the contract, andRespondent thereby violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On the basis of the above findings of fact, conclusionsof law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER"The Respondent, American Freight System, Inc., At-lanta, Georgia, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging or otherwise disciplining employeesbecause they refuse to drive vehicles which they in goodfaith reasonably believe to be unsafe to operate, a rightwhich they are free to assert under the collective-bar-gaining agreement.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer immediate and full reinstatement to Philip O.McArthur to his former job or, if that job no longerexists, to a substantially equivalent job, without prejudiceto his seniority or other rights and privileges, and makehim whole for any loss of pay or other compensation hemay have suffered by reason of the discrimination'" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst him in the manner set forth in that portion of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Atlanta, Georgia, facility copies of theattached notice marked "Appendix."12 Copies of saidI2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National L abor Relations Board" shall read "Posted Pursu-notice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."138